Citation Nr: 1627132	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  03-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for degenerative joint disease, right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2003, September 2010, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2004, the Veteran testified before a Decision Review Officer at the RO.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in March 2011 and November 2015.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's March 2011 and November 2015 remands were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remands must be conducted prior to adjudication.

In the November 2015 remand, the Board ordered the RO to schedule the Veteran for a videoconference hearing.  In a May 2015 statement, the Veteran wrote that he recently had surgery and would be unable to attend his hearing, which was scheduled on a date that month later than the date that his request was received.  He requested that his hearing be rescheduled, and additionally, if the hearing could be closer to his home in Huntsville, Alabama, specifically at the Nashville, Tennessee RO.  No new hearing was scheduled for the Veteran.  On remand, the RO must schedule a new hearing and provide the Veteran with notice as to the hearing's date.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, taking into account his request for a hearing at the Nashville VARO.  Notify the Veteran and his representative of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

